       Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 TICKETS FOR LESS, LLC,

                Plaintiff,

                v.                                          Case No. 20-2047-JAR-GEB

 CYPRESS MEDIA, LLC, d/b/a
 KANSAS CITY STAR


                Defendant.


       MEMORANDUM AND ORDER DENYING MOTION FOR TEMPORARY
                       RESTRAINING ORDER

       On February 2, 2020, the Court conducted a telephonic hearing on Plaintiff’s Ex Parte

Motion for Temporary Injunction (Doc. 2). After hearing arguments and statements of counsel,

as well as reviewing Plaintiff’s briefs and relevant submissions, the Court denied Plaintiff’s

motion, as memorialized in this Order.1

I.     Background

       On January 27, 2020, Tickets for Less (“TFL”) entered into an agreement with Defendant

Cypress Media, LLC, d/b/a Kansas City Star (“KC Star” or “the Star”), whereby KC Star agreed

to sell and TFL agreed to purchase the rights to the front page strip of The Kansas City Star,

which is considered a “ROP Premium Position” under said agreement, for the date of Monday,

February 3, 2020—the date after the historic Superbowl game featuring the Kansas City Chiefs

football team (the “Contract”). On January 30, 2020, after the Star allegedly received a more

lucrative offer for the ROP Premium Position front page strip of The Kansas City Star, it orally




       1
           Docs. 6, 7.
       Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 2 of 9




informed TFL that it would not honor the Contract in which KC Star already had agreed to sell

the rights to the front-page strip to TFL in favor of the more profitable deal.

       On Friday, January 31, 2020, TFL filed a lawsuit against the Star in the Johnson County,

Kansas District Court and sought a Temporary Restraining Order (“TRO”) to compel the

newspaper to run its ad on February 3 as contracted.2 At 2:07 p.m. on that date, the state court

denied TFL’s request for TRO via email because, inter alia, the application was not verified, the

facts were speculative, and the Contract contains an escape provision permitting it to revise,

alter, or reject any advertisement for any reason whatsoever, or to omit ads without notice.3 The

court took the view that the “provision, a term of the contract that has been presented to the court

in this ex parte review, makes the likelihood of success on the merits fade to unlikelihood.”4

       Undeterred, on Saturday, February 1, 2020, TFL filed this lawsuit in the United States

District Court for the District of Kansas, alleging diversity jurisdiction and one claim of

Anticipatory Breach of Contract.5 TFL requests the Court issue an ex parte TRO compelling

Defendant to:

                     (1) Not breach the contract entered into by TFL and KC Star on
                     January 27, 2020, whereby TFL purchased the right to the front
                     page strip of The Kansas City Star for the date of Monday,
                     February 3, 2020;

                     (2) Publish TFL’s ad, pursuant to the contract entered into by TFL
                     and KC Star on January 27, 2020, on the front page strip position
                     in The Kansas City Star for the date of Monday, February3, 2020;
                     and

                     (3) Inform any other individual or entity with a purported interest
                     in the front page strip of The Kansas City Star that TFL owns the

       2
           Doc. 2-3.
       3
           Id.
       4
           Id.
       5
           Doc. 1.




                                                      2
       Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 3 of 9




                     right to the front page strip of The Kansas City Star for the date of
                     Monday, February 3, 2020.6

       Further, TFL moves this Court for an ex parte TRO precluding the

Star from:

                     (4) Publishing any other individual’s or entity’s ad in the front
                     page strip of The Kansas City Star, for which TFL purchased by
                     way of its January 27, 2020 contract with KC Star, for the date of
                     Monday, February 3, 2020.7

       Court staff contacted counsel for TFL the evening of February 1 and a telephonic hearing

was set for Sunday, February 2, 2020, at 10:45 a.m. At the hearing, counsel for TFL informed

the Court that at 9:00 p.m. on February 1, he emailed copies of the Complaint and Motion for

TRO and supporting documents to Loni Molacek, the digital marketing account executive sale at

the Star who sold the advertising to TLF but did not inform Molacek of the hearing.

II.    Legal Standard

       “[A] district court may hold ex parte proceedings when a party requests a TRO.”8 For an

ex parte TRO, the movant must satisfy two prerequisites under Fed. R. Civ. P. 65(b)(1). First,

“specific facts in an affidavit or a verified complaint clearly show that immediate and irreparable

injury, loss, or damage will result to the movant before the adverse party can be heard in

opposition.”9 Second, “the movant’s attorney certifies in writing any efforts made to give notice

and the reasons why it should not be required.”10




       6
           Doc. 2.
       7
           Id.
       8
           ClearOne Commc’ns, Inc. v. Bowers, 509 F. App’x 798, 802 (10th Cir. 2013).
       9
           Fed. R. Civ. P. 65(b)(1)(A).
       10
            Fed. R. Civ. P. 65(b)(1)(B).




                                                        3
        Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 4 of 9




        When addressing a motion for temporary restraining order, the court applies the same

standard as it applies to a motion for preliminary injunction.11 Four factors must be shown by

the movant to obtain injunctive relief: (1) the movant is substantially likely to succeed on the

merits; (2) the movant will suffer irreparable injury if the injunction is denied; (3) the movant’s

threatened injury outweighs the injury the opposing party will suffer under the injunction; and

(4) the injunction is in the public interest.12 Because a preliminary injunction in an extraordinary

remedy, the movant’s right to relief must be clear and unequivocal.13

        Additionally, some preliminary injunctions are disfavored and require a stronger showing

by the movant. The heightened standard applies to preliminary injunctions that (1) disturb the

status quo; (2) are mandatory rather than prohibitory; or (3) provide the movant substantially all

the relief that it could recover after a full trial on the merits.14 In seeking such an injunction, the

movant must “make[ ] a strong showing both with regard to the likelihood of success on the

merits and with regard to the balance of harms.”15 These requirements apply equally to a TRO

request as to a preliminary injunction request.16

III.    Discussion

        TFL’s request fails to meet the specific requirements for obtaining ex parte relief. First,

the Complaint is not verified and the memorandum in support of TRO attaches an affidavit from




        11
          Rangel-Lopez v. Cox, 344 F. Supp. 3d 1285, 1289 (D. Kan. 2018) (citing Sac & Fox Nation of Mo. v.
LaFever, 905 F. Supp. 904, 907 (D. Kan. 1995)).
        12
          Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Fish v Kobach, 840 F.3d 710, 723 (10th Cir.
2016) (quotation omitted).
        13
             Beltronics USA, Inc. v. Midwest Inventory Distr., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009).
        14
             Fish, 840 F.3d at 723 (citations omitted).
        15
          Beltronics, 562 F.3d at 1071 (quoting O Centro Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389
F.3d 973, 976 (10th Cir. 2004) (en banc)).
        16
             See Wiechmann v. Ritter, 44 F. App’x 346, 347 (10th Cir. 2002).




                                                           4
       Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 5 of 9




TFL’s Director of Marketing, Jennifer Forrest, merely attesting to the facts surrounding

execution of the Contract.17 Forrest does not describe or show immediate and irreparable injury,

loss, or damage will result before the Star, a known and readily locatable defendant, can be heard

in opposition. Second, in his declaration attached to the Motion for TRO, TFL’s counsel sets out

his client’s efforts to contact the Star on January 30, culminating with a TFL representative

telling the Star sales manager that it would bring legal action against the newspaper.18 Prior to

emailing the Complaint and Motion for TRO to Ms. Molacek late Saturday February 1, counsel

did not make any effort to give notice to the Star, but instead avers that:

                       Notice should not be required before entering of the requested
                       relief by Tickets For Less, LLC because there is insufficient time
                       for notice to be provided between the present date and the Super
                       Bowl around which the ad at issue centers before the requested
                       relief becomes moot (i.e., the Super Bowl takes place on Sunday,
                       February 2, 2020 and the newspaper containing said purchased ad
                       space goes to print for Monday, February 3, 2020).19

Counsel fails to provide a satisfactory explanation why notice to the Star should not be required

under these circumstances. TFL received notice of the purported contract repudiation nearly 72

hours before the deadline for placing the ad late on February 2, 2020, during which time counsel

filed two lawsuits and motions for emergency injunctive relief. This is not a clear showing that

immediate and irreparable harm will result to TFL before the Star can be heard in opposition and

does not justify this Court granting TFL ex parte relief.

       Further, the Court denies TFL’s Motion for TRO because it has failed to establish two of

the four elements required to secure the extraordinary relief it seeks. The function of a TRO is to

maintain the status quo for a brief period of time until the court can consider whether to issue a


       17
            Doc. 2-2.
       18
            Doc. 2-1.
       19
            Id. ¶ 6.




                                                        5
        Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 6 of 9




preliminary injunction. TFL’s request for TRO clearly falls within the category of disfavored

injunctions as it seeks mandatory relief in the form of specific performance of the contract and

affords TFL all the relief it could recover after a trial on the merits. Accordingly, TFL must

make a strong showing with regard to its likelihood of success on the merits of its claim for

anticipatory breach of contract. The Court finds that TFL has failed to make the required

showing.

        First, the Court is not convinced that it has jurisdiction over this case. The amount in

controversy for diversity jurisdiction under 28 U.S.C. § 1332(a)(1) must exceed $75,000. The

Complaint states that TFL will suffer damages in an unknown amount.20 TFL attaches an Order

Confirmation to its Complaint, but all of the payment information has been redacted.21 Although

counsel for TFL argued at the hearing that its damages exceed $75,000, the allegations in the

Complaint do not specifically support or request that amount.

        Second, it is not clear that TFL has stated a plausible claim for anticipatory breach of

contract. Under Kansas law,

                    [A] renunciation or repudiation of a contract before the time for
                    performance, which amounts to a refusal to perform at any time,
                    gives the adverse party the option to treat the entire contract as
                    broken and to sue immediately for damages as for a total breach. If
                    the injured party does not wish to bring such an immediate suit for
                    damages, he may elect between two other alternatives—that is, (1)
                    to treat the contract as still binding and wait until the time arrives
                    for its performance by the promisor, and at such time to bring an
                    action on the contract, or (2) to rescind the contract and sue for
                    money paid or the value of services or property furnished.22




        20
             Doc. 1 ¶ 22.
        21
             Doc. 1-3.
        22
           Coshocton Grain Co. v.Caldwell-Baker Co., No. 14-2589-JWL, 2015 WL 400911, at *2 (D. Kan. Jan. 28,
2015) (quoting Stauth v. Brown, 734 P.2d 1063, 1070 (Kan. 1987)).




                                                      6
          Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 7 of 9




          Here, upon receipt of the notice from the Star that it would not run the front-page banner

ad on February 3, TFL appears to treat the entire contract as terminated and sued for total breach,

seeking damages. However, by seeking a TRO that compels the Star to specifically perform the

contract, TFL treats the contract as still binding and specifically seeks the Court’s intervention to

prevent a breach from occurring. Plaintiff does not allege in its Complaint that either party has

ceased performing under the Contract; at the hearing, counsel could not confirm that the Star had

repudiated the contract in writing and speculated whether TFL’s ad would be run in a different

location or on a different date. Nor could counsel explain why TFL’s request for relief does not

constitute an election to treat the contract as still binding.

          Further, the following provision in the Contract appears to give the Star the right to reject

the ad:

                      Acceptance/Rejection of Advertising

                      The Company reserves the right to revise, alter or reject any
                      advertisement for any reason whatsoever, or to omit ads without
                      notice. The Company may cancel any ad at its sole discretion, even
                      if previously accepted for publication. Advertising copy not timely
                      submitted by Advertiser will be excluded. Special position for
                      advertising is not guaranteed but may be available for a premium
                      and if agreed to in writing.23

TFL argues that this escape provision is ambiguous and only applies to rejection of an ad based

on content. The Court need not construe the Contract at this time to the find that this provision,

coupled with the failure to state a plausible claim for anticipatory breach of contract as described

above, causes TFL to fall short in meeting its heightened burden to show a likelihood of success

on the merits that would entitle it to the disfavored relief it seeks.




          23
               Doc. 1-2.




                                                      7
         Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 8 of 9




         Nor has TFL met its burden to show a threat of irreparable harm. To show such a threat,

a plaintiff must demonstrate “a significant risk that he or she will experience harm that cannot be

compensated after the fact by money damages.”24 There is no real dispute that TFL has one

chance to run an ad in the Star the day after the Superbowl. But the Court does not agree that

loss of that opportunity as a result of the Star’s breach of contract cannot be compensated by

money damages. TFL argues that it cannot put a price tag on the value of the ad running in the

wake of a Kansas City Chief’s victory and that the loss of customers and goodwill cannot be

monetized. Although the nature of the harm TFL alleges—lost opportunity for advertising under

unique circumstances—is difficult to measure in monetary terms, that does not leave TFL

without relief. Compensatory damages for breach of contract are meant to compensate a party

whose rights or benefits under the contract were undercut by the actions of another party.25 The

damages TFL requests in its Complaint also include compensatory damages that are readily

calculable and TFL fails to establish the requisite irreparable harm.

         For the reasons recited on the record and herein, the Court concludes that TFL has not

satisfied the requirements under Rule 65(b)(1) for ex parte relief nor met its heightened burden to

show it is likely to prevail on the merits and that it would be irreparably harmed if the TRO is

denied. Accordingly, TFL’s motion for TRO is denied.

         IT IS THEREFORE ORDERED BY THE COURT that Plaintiff Tickets For Less,

LLC’s Motion for Temporary Restraining Order (Doc. 2) is DENIED.




         24
              RoDa Drilling Co. v. Siegal, 552 F.3d 1023, 1210 (10th Cir. 2009).
         25
            See, e.g., Waste Connections of Kan., Inc. v. Ritchie Corp., 298 P.3d 250, 266 (Kan. 2013) (explaining the
duty of good faith and fair dealing inherent in every contract generally requires that each party to the contract refrain
from intentionally and purposely doing anything that will destroy or injure the right of the other party to “receive the
fruits of the contract.”(citation omitted)).




                                                            8
Case 2:20-cv-02047-JAR-GEB Document 8 Filed 02/03/20 Page 9 of 9




IT IS SO ORDERED.

Dated: February 3, 2020

                                   S/ Julie A. Robinson
                                   JULIE A. ROBINSON
                                   CHIEF UNITED STATES DISTRICT JUDGE




                               9
